Citation Nr: 1543705	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic lumbar spine sprain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a lumbar spine disorder (previously claimed as a chronic lumbar spine sprain).

6.  Entitlement to service connection for a right ear disorder.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected disabilities.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected disabilities.

9.  Entitlement to service connection for insomnia, to include as secondary to the lumbar spine disorder.

10.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected disabilities.

11.  Entitlement to an initial compensable disability rating for recurrent left ankle strain.

12.  Entitlement to an initial compensable disability rating for recurrent right ankle strain.

13.  Entitlement to an initial disability rating in excess of 10 percent for bilateral metatarsalgia.

14.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.

15.  Entitlement to a compensable disability rating for right foot bunion.

16.  Entitlement to a compensable disability rating for left foot bunion.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1998.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from June 2011, February 2012, and July 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the July 2013 and January 2014 Statements of the Case (SOCs).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeals were submitted in August 2013 and February 2014, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a May 2013 statement by the Veteran and a December 2014 statement by the representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of:  (1) entitlement to service connection for a right knee disorder, to include as secondary to the service-connected disabilities; (2) entitlement to service connection for a left knee disorder, to include as secondary to the service-connected disabilities; (3) entitlement to service connection for insomnia, to include as secondary to the service-connected disabilities; (4) entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected disabilities; (5) entitlement to an initial compensable disability rating for recurrent left ankle strain; and, (6) entitlement to an initial compensable disability rating for recurrent right ankle strain, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service connection for chronic lumbar spine sprain, right knee disorder, left knee disorder, and bilateral hearing loss.

2.  An unappealed September 2010 rating decision denied service connection for a left knee disorder and chronic lumbar spine condition.

3.  The evidence pertaining to the Veteran's lumbar spine disorder submitted subsequent to the September 2010 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The evidence pertaining to the Veteran's left knee disorder submitted subsequent to the September 2010 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The evidence pertaining to the Veteran's right knee disorder submitted subsequent to the July 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  The evidence received subsequent to the July 2002 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

7.  The Veteran's current lumbar spine disorder is shown to be etiologically related to his active military service.

8.  The Veteran does not have a current right ear disorder, besides from his already service-connected tinnitus and his already on appeal bilateral hearing loss.

9.  The Veteran's service-connected bilateral metatarsalgia. has been assigned a 10 percent rating, the maximum rating authorized under 38 C.F.R. § 4.71a, Diagnostic Code 5279.

10.  Throughout the appeal period, the service-connected bilateral pes planus has been severe without marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.

11.  Throughout the appeal period, the service-connected right foot bunion has been, at worst moderate and has not been operated upon with resection of metatarsal head.

12.  Throughout the appeal period, the service-connected right foot bunion has been, at worst moderate and has not been operated upon with resection of metatarsal head.

CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision that denied service connection for chronic lumbar spine sprain, right knee disorder, left knee disorder, and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The RO's September 2010 rating decision that denied service connection for a left knee disorder and chronic lumbar spine condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a chronic lumbar spine sprain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.85, 3.156 (2015).

7.  Service connection for a lumbar spine disorder is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  Service connection for a right ear disorder (not including tinnitus and bilateral hearing loss) is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for an initial disability rating in excess of 10 percent for bilateral metatarsalgia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5279 (2015).

10.  The criteria for an initial disability rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC §  (2015).

11.  The criteria for a compensable disability rating for right foot bunion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5280 (2015).

12.  The criteria for a compensable disability rating for left foot bunion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Initially, the Board is reopening the claims for service connection for a lumbar spine disorder, left knee disorder, and right knee disorder, and then granting the lumbar spine disorder claim and remanding the bilateral knee claims for further development.  Thus, no further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is required for these claims.

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The pes planus and metatarsalgia appeals arise from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for these disabilities.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2015).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in July 2011 and November 2011 before the grants of service connection for pes planus and metatarsalgia, were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the remaining claims, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2011, November 2011, and April 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection for bilateral hearing loss and/or right ear disorder be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  All of these letters were provided prior to the initial RO adjudication of these claims.  

Further, regarding the bunion claims, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the May 2011 and November 2011 notice letters to the Veteran regarding his increased rating claims.  

Additionally, regarding the bilateral hearing loss claim, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the April 2013 letter from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the feet claims, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's bilateral pes planus, metatarsalgia, and bilateral bunions of the feet have worsened since the last VA foot examination in December 2011.  Consequently, another VA examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the foot disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Regarding the bilateral hearing loss and right ear claims, the Board notes that VA examinations and medical opinions have not been obtained since the claims on appeal were filed.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here with the bilateral hearing loss claim, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim of entitlement to service connection for bilateral hearing loss; thus, there is no requirement to schedule a VA examination for a medical nexus opinion.

Regarding the right ear claim, the Board finds that the evidence, which reveals that the Veteran does not have a current right ear disorder (besides from his already service-connected tinnitus and his already on appeal bilateral hearing loss), warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claims

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a chronic lumbar spine sprain, right knee disorder left knee disorder, and bilateral hearing loss.

The RO denied the Veteran's petition to reopen his claims for service connection for a chronic lumbar spine sprain, right knee disorder left knee disorder, and bilateral hearing loss in the July 2013 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claims.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claims for service connection and adjudicate them on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

By way of history in a July 2002 rating decision, the RO denied service connection for a chronic lumbar spine sprain, right knee disorder, left knee disorder, and bilateral hearing loss.  He was advised of his appellate rights in a letter dated in August 2002.  The Veteran's bilateral hearing loss and bilateral knee claims were denied because he did not have current diagnoses and because there was no nexus between the disorders and the Veteran's active military service.  The Veteran's lumbar spine claim was denied because there was no nexus between his current diagnosis and his active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a subsequent September 2010 rating decision, the RO denied the Veteran's petition to reopen his previously denied claims of entitlement to service connection for a chronic lumbar spine sprain and a left knee disorder.  The claims were denied because there was no nexus between the Veteran's current diagnoses and his active military service.  The Veteran submitted a Notice of Disagreement (NOD) in September 2010, appealing these denials.  The RO then issued a SOC in May 2011.  The Veteran did not submit a Substantive Appeal in response to this SOC, and thus the September 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In April 2012 and May 2012, the Veteran filed claims to reopen his previously denied claims for service connection for a chronic lumbar spine sprain, right knee disorder, left knee disorder, and bilateral hearing loss.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Regarding the bilateral hearing loss and right knee claims, the following evidence has been added to the record since the July 2002 RO denial:  private medical records, private medical opinions, a VA examination, VA medical opinions, and lay statements.  This evidence is new because it has not previously been submitted.  

Regarding the lumbar spine and left knee claims, the following evidence has been added to the record since the September 2010 denial:  private medical records, private medical opinions, a VA examination, VA medical opinions, and lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

Regarding the bilateral hearing loss claim, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  The Veteran's bilateral hearing loss claim was previously denied because he did not have a current diagnosis and did not have a nexus between any current diagnosis and his active military service.  A review of the medical evidence reveals there is still no current diagnosis related to the bilateral hearing loss and still no nexus opinion of record.  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Where the medical evidence establishes that a veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In short, the evidence received since the July 2002 rating decision does not raise a reasonable possibility of substantiating the claim and does not relate to an unestablished fact necessary to substantiate the claim, as none of the new evidence received shows a diagnosis of bilateral hearing loss and a nexus.  See Evans, 9 Vet. App. at 284 (holding that the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance).  

Moreover, the Veteran's lay statements are cumulative and redundant of statements previously considered by the AOJ, which were that the Veteran believed he had bilateral hearing loss related to service.  The claims file does not contain any medical examinations or treatment records diagnosing the Veteran with bilateral hearing loss or providing a medical nexus opinion.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

Accordingly, the Board finds no new and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the lumbar spine and bilateral knee claims, this new evidence is also material to the claims.  The claims were previously denied because the Veteran did not have a current right knee diagnosis and because there was no nexus between all of these disorders and the Veteran's active military service.  Since that time, private treatment records dated in March 2011 and April 2011 document knee pain.  The Veteran's private physician also submitted positive medical nexus opinions in March 2011, April 2011, and February 2012 regarding these disorders.  The April 2011 and July 2013 VA examiners also provided medical nexus opinions regarding these disorders.  All of this bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claims.  For these reasons, the Veteran's claims of entitlement to service connection for a lumbar spine disorder and bilateral knee disorder are reopened.

III.  Service Connection Claims

The Veteran seeks service connection for a lumbar spine disorder and right ear disorder.

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Lumbar Spine Disorder

The Veteran seeks service connection for a lumbar spine disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2011, the Veteran was diagnosed with degenerative disk disease L5-6 and mild degenerative disk disease at the L6-Sl level and with lumbar spondylosis.  The June 2010 VA examiner also diagnosed the Veteran with degenerative joint disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document multiple complaints of low back pain in August 1993, December 1993, May 1995, August 1995, September 1995, February 1997, May 1997, November 1997, December 1997, and April 1998.  The Veteran also reports that his lumbar spine disorder was caused by in-service running, marching, physical fitness training, and lifting heavy items.  The Veteran is competent and credible to make these lay statements about the conditions of his active military service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's active military service ended in April 1998.

The first post-service relevant complaint of low back pain was at a private outpatient treatment visit in November 2000 shortly after the Veteran's active duty ended in 1998.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.  In this regard, there are positive and negative medical opinions of record.  However, the Board finds the positive evidence outweighs the negative evidence on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in June 2010.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that it was not likely that the Veteran's current herniated nucleus pulposus and disk disease was a residual of the prior muscle strains while he was in the military service.  The examiner reasoned that there did not appear to be chronicity of low back pain
while in the military; instead, the Veteran had episodic low back pain, generally
following heavy work, such as five-mile marches and playing basketball, as
noted on entries in his STRs.

The Veteran was then afforded another VA examination in April 2011.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that, in light of numerous normal readings of the lumbar spine X-rays two and four years following his service, would lead one to the conclusion in a medical advisory opinion that the Veteran's minor muscular injuries in service would be less likely to be a causal factor in the degenerative disk disease in 2006, some eight years following his military service.

As for the positive medical nexus evidence, Dr. J.M.J., the Veteran's private physician, in an August 2005 outpatient treatment record, examined the Veteran and reviewed his films since 1997.  The treating physician described an abdominal series that demonstrated some narrowing at L3-L4.  The physician stated that more recent films demonstrate narrowing at L3-L4 and L5-S1.  The physician concluded that there was a "clear correlation" between the Veteran's complaints in the military and his subsequent persistent back pain.
In February 2012, the Veteran's private treating physician, Dr. J.M.J., submitted a medical opinion.  Following an examination of the Veteran and a review of the STRs provided by the Veteran, the private physician determined that the Veteran's current lumbar spine disorder was a "direct consequence of an injury while a member of the U.S. military in 1993."  The physician stated that it is also "highly probable that the small disc protraction present at L5-S1 is a consequence of his military injury resulting in degenerative disc and subsequent degenerative disc protraction."  The physician reasoned that the Veteran had clearly documented low back pain while in the military and that the Veteran had a reported history of more than fifty jumps using military chutes.  The physician concluded that the Veteran's present back complaints were a direct result of his in-service military injuries and represented chronic service-connected low back pain.

The STRs document multiple complaints of low back pain.  Both the VA and private physicians reviewed the STRs and provided sufficient rationale for their medical opinions.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a lumbar spine disorder is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right Ear Disorder

The Veteran seeks service connection for a right ear disorder.  In this regard, the Board notes that the Veteran is already service-connected for tinnitus and already has a separate appeal before the Board regarding bilateral hearing loss.

Regarding a right ear disorder besides tinnitus and bilateral hearing loss, as explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.

Since filing his service connection claim in April 2012, the treatment records in the claims file do not provide a diagnosis of a right ear disorder (besides from tinnitus and bilateral hearing loss).  As stated above, a VA examination is not required.  Thus, there is also no evidence of record that the Veteran has a current diagnosis of a right ear disorder.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a current diagnosis for this claim.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between the disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for a right ear disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   
In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has a current right ear disorder) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such a diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of a right ear disorder.  The physicians considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a right ear disorder is not warranted.

IV.  Pes Planus and Metatarsalgia Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 30 percent evaluation for his bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276.  The Veteran is currently in receipt of a 10 percent evaluation for his bilateral metatarsalgia under 38 C.F.R. § 4.71a, DC 5279.  

DC 5276 provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a. 

DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under DC 5279.  38 C.F.R. § 4.71a. 

Regarding the bilateral metatarsalgia claim, the Veteran is presently assigned a 10 percent rating for this disability under DC 5279.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279.  38 C.F.R. § 4.71a.

Regarding the pes planus claim, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings.  Here, there is no evidence of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5276.

Since the effective date of his service connection grant on July 7, 2011, the Veteran has been afforded two VA examinations to assess the current severity of his service-connected bilateral pes planus.

Specifically, at the September 2011 VA QTC examination, the examiner found that palpation of the plantar surface of both feet revealed no tenderness.  The Veteran did not have deformity of either foot, to include marked pronation, inward rotation of the superior portion of the os calcis, and medial tilting of the upper border of the talus.  The Veteran did not require any type of support with his shoes.  The examiner found that the Veteran's bilateral pes planus was best characterized as severe.

At the December 2011 VA examination, following a physical examination of the Veteran, the VA examiner found that the Veteran did not have extreme tenderness of the plantar surfaces of the feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The Veteran did have marked pronation of both feet; however the examiner determined that the Veteran's tenderness and marked pronation of the feet were relieved by his regularly used bilateral foot orthotics.  The VA examiner concluded that the Veteran's bilateral pes planus was severe.

The treatment records in the claims file do not provide any evidence to the contrary.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings.  Regarding the bilateral metatarsalgia claim, the Veteran is presently assigned a 10 percent rating for this disability under DC 5279.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279.  38 C.F.R. § 4.71a.  Regarding the bilateral pes planus claim, there is no evidence of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, to warrant a higher disability rating.  The Board notes that the December 2011 VA examiner documented that the Veteran had marked pronation of both feet; however the examiner determined that the Veteran's tenderness and marked pronation of the feet were relieved by his regularly used bilateral foot orthotics.  A higher rating is warranted if various symptoms, to include marked pronation of the feet, are present and are not improved by orthopedic shoes or appliances.  The Veteran's pes planus symptoms are relieved by his use of orthopedics per the VA examiner.  The Veteran does not argue differently, and the treatment records do not support another conclusion.  Thus, a higher disability rating for the bilateral pes planus is not warranted.  38 C.F.R. § 4.71a, DCs 5276, 5279.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher or separate disability ratings may be warranted for the Veteran's bilateral pes planus and bilateral metatarsalgia, but finds none are raised by the medical evidence.  The Veteran is already in receipt of disability ratings for hallux valgus (bunions) of both feet under 38 C.F.R. § 4.71a, DC 5280, and these ratings will be discussed below.  The only DCs pertaining to the foot that allow ratings in excess of 10 percent and 30 percent are DC 5278 for claw foot, DC 5283 for malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot, and DC 5284 for foot injuries with actual loss of use of the foot.  The requirements for higher ratings under these codes are not raised by the evidence.  Claw foot was not observed by the VA examiners at the September 2011 and December 2011 examinations.  Additionally, the VA examiners determined that the Veteran had use of his feet.  Specifically, he had range of motion (albeit reduced) in his feet.  Additionally, the September 2011 VA examiner found that the Veteran does not have any limitation with standing and walking due to his feet disabilities.  This indicates that he has not lost the use of his feet.  As such, higher or separate ratings for the Veteran's bilateral pes planus and metatarsalgia are not warranted under any other DC.  

The Veteran clearly experiences functional impairment, pain, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that the Veteran's functional impairments have been considered in assigning the current disability ratings.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral metatarsalgia at any time during the appeal period.  The preponderance of the evidence is also against the assignment of a disability rating in excess of 30 percent for the service-connected bilateral pes planus at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

V.  Bunions Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 2002 granted service connection for the Veteran's bunions of the feet.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of noncompensable (0 percent) evaluations for his bunions of the feet under 38 C.F.R. § 4.71a, DC 5280.  He seeks increased disability ratings.

DC 5280 provides ratings for unilateral hallux valgus (bunions).  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.
In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected bunions of the feet.  Here, there is no evidence of the Veteran's bunions on each foot being operated upon with resection of metatarsal head or being severe (equivalent to amputation of great toe).  38 C.F.R. § 4.71a, DC 5280.  

The Veteran filed his increased rating claims on April 28, 2011; thus, the Board will consider the evidence dated since April 28, 2010.  Since April 28, 2010, the Veteran has been afforded three VA feet examinations.

Specifically, at the June 2011 VA examination, the Veteran did not report any surgery due to his bunions of the feet.  The Veteran described pain in his feet that was worse at the end of a long day of sitting or standing; however, the Veteran denied that the pain interrupted any of his activities of daily living, other than the annoying pain and some interruption of recreational running or hiking.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral bunions, left worse than right, with painful motion and increased pain with repetitive motion without decreased strength or loss of motion of toes or feet.

At the September 2011 VA QTC examination, the examiner found that hallux valgus was not present.

At the December 2011 VA examination, the VA examiner determined that the Veteran's bilateral hallux valgus was mild to moderate.  The Veteran denied any surgery for his hallux valgus.  The X-ray of the feet found bilateral hallux valgus deformity of a moderate degree.

The private treatment records do not provide any evidence contrary to that obtained above.  For instance, a March 2011 private treatment record documented moderate hallux abducto valgus of the Veteran's feet following a physical examination of the Veteran and X-rays of the feet.  An April 2011 private medical opinion documented the Veteran's constant pain in his feet, but no other pertinent information related to his bunions of the feet.

The evidence above establishes that the bunions of the feet have been rated as moderate by both VA and private physicians, and have not required surgery.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected bunions of the feet.  Here, there is no evidence of the Veteran's bunions on each foot being operated upon with resection of metatarsal head or being severe (equivalent to amputation of great toe).  38 C.F.R. § 4.71a, DC 5280.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's bunions of the feet, but finds none are raised by the medical evidence.  The Veteran is already in receipt of disability ratings for bilateral metatarsalgia and bilateral pes planus under 38 C.F.R. § 4.71a, DCs 5276 and 5279, and these ratings will be discussed below.  DC 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus, which refers the rater back to DC 5281, the Veteran's current disability rating.  The remaining DCs pertaining to the foot are DC 5277 for bilateral weak foot, DC 5278 for claw foot, DC 5282 for hammer toes, DC 5283 for malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot, and DC 5284 for foot injuries with actual loss of use of the foot.  The requirements for higher ratings under these codes are not raised by the evidence.  Bilateral weak foot, hammer toes, and claw foot were not observed by the VA examiners at the examinations.  Additionally, the VA examiners determined that the Veteran had use of his feet.  Specifically, he had range of motion (albeit reduced) in his feet.  Additionally, the September 2011 VA examiner found that the Veteran does not have any limitation with standing and walking due to his feet disabilities.  This indicates that he has not lost the use of his feet.  As such, higher or separate ratings for the Veteran's bilateral bunions are not warranted under any other DC.  

The Veteran clearly experiences functional impairment, pain, and pain on motion.  See DeLuca, 8 Vet. App. at 202.  However, the Board notes that the Veteran's functional impairments have been considered in assigning the current disability ratings.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period have the service-connected bunions of both feet more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of compensable disability ratings for the bunions of both feet at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

VI.  Extraschedular and TDIU Consideration

The above feet determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's bilateral pes planus, bilateral bunions of the feet, and bilateral metatarsalgia fully address his symptoms, which include mainly pain, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain that affects his ability to stand and walk for prolonged periods.  The regulations address pain in determining the severity of the disability (i.e., severe, pronounced, etc.), and the Veteran's pain was considered in assigning him his current disability ratings.  However, even with consideration of his pain, his feet were not severe enough to warrant higher disability ratings.  Thus, the Veteran's pain symptom was considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his recent December 2011 VA examination, the Veteran reported that he was currently employed, and there is no allegation that his service-connected feet disabilities have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a chronic lumbar spine sprain is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss, and the appeal is denied.

The claim of entitlement to service connection for a lumbar spine disorder is granted. 

The claim of entitlement to service connection for a right ear disorder is denied.

An initial disability rating in excess of 10 percent for bilateral metatarsalgia is denied.
An initial disability rating in excess of 30 percent for bilateral pes planus is denied.

A compensable disability evaluation for the right foot bunion is denied.

A compensable disability evaluation for the left foot bunion is denied.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining six claims can be properly adjudicated.   

Hips, Knees, and Insomnia Claims

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, regarding current diagnoses, a March 2011 private treatment record documents hip and knee pain.  At the March 2011 VA examination, the VA examiner diagnosed the Veteran with ruptured left patellar tendon surgically repaired with residual tendon thickening of patellar and quadriceps tendons with decreased and painful motion and increased pain with repetitive motion and loss of endurance.  The Veteran also reports experiencing insomnia, and the Veteran is competent and credible to make this lay statement.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's STRs document multiple complaints of bilateral knee pain.  The Veteran has also stated that he ran, march, completed physical fitness training, and carried heavy objects in service, and he is competent and credible in this regard.  Id.  Further, the Veteran's April 1998 exit Report of Medical History documents the Veteran's complaints of being a sleepwalker.  Further, the Veteran argues that these disorders are caused by or aggravated by some or all of his service-connected disabilities, to include an altered gait from his service-connected disabilities.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of these disorders.  The Veteran was afforded a VA medical opinion in July 2013 for his joint claims, but the VA examiner did not examine the Veteran and did not provide all of the requisite medical opinions.  Therefore, the Board finds that VA examinations and medical opinions are required to determine the etiology of these disorders on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Bilateral Ankle Claims

The Veteran's last VA examination to assess the current severity of his service-connected ankle disabilities was in February 2012.  The examination is now over three years old.  Since that examination, the Veteran's representative, in a December 2014 statement, reported that the Veteran was suffering from occasional instability in his ankles.  At the February 2012 VA examination, the Veteran's ankle were found to be stable and no reports of instability were provided by the Veteran.  Thus, this evidence suggests a worsening of the service-connected ankle disabilities.  The Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's ankle disabilities.  An additional VA examination is therefore necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed bilateral knee disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his knees.

b) For any arthritis diagnosis, state whether it is at least as likely as not that the Veteran's arthritis had its onset in service or was manifested within one year of the Veteran's military discharge in April 1998.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include his presumed in-service running, marching, physical fitness training, and carrying heavy objects and his multiple in-service treatments for bilateral knee pain.

d) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is caused by his service-connected lumbar spine disorder, bilateral feet bunions, bilateral pes planus, recurrent bilateral ankle strains, and/or bilateral metatarsalgia, to include an altered gait.

e) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected lumbar spine disorder, bilateral feet bunions, bilateral pes planus, recurrent bilateral ankle strains, and/or bilateral metatarsalgia, to include an altered gait.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  The examiner should also discuss the March 2011 and April 2011 private medical opinions.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.
2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed insomnia.  
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to his insomnia symptoms? 

b) If so, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include his April 1998 exit Report of Medical History, where the Veteran reported being a sleepwalker.

c) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is caused by his service-connected lumbar spine disorder.

d) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected lumbar spine disorder.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed bilateral hip disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his hips.

b) For any arthritis diagnosis, state whether it is at least as likely as not that the Veteran's arthritis had its onset in service or was manifested within one year of the Veteran's military discharge in April 1998.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include his presumed in-service running, marching, physical fitness training, and carrying heavy objects.

d) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is caused by his service-connected lumbar spine disorder, bilateral feet bunions, bilateral pes planus, recurrent bilateral ankle strains, and/or bilateral metatarsalgia, to include an altered gait.

e) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected lumbar spine disorder, bilateral feet bunions, bilateral pes planus, recurrent bilateral ankle strains, and/or bilateral metatarsalgia, to include an altered gait.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  The examiner should also discuss the March 2011 and April 2011 private medical opinions.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected recurrent bilateral ankle strains.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the ankles, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the ankles.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Further, the examiner is asked to address the Veteran's reports of instability of the ankles and conduct stability testing.

5.  After the above actions have been completed, readjudicate the Veteran's remaining six claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


